
	
		IV
		111th CONGRESS
		1st Session
		H. CON. RES. 40
		IN THE HOUSE OF REPRESENTATIVES
		
			February 4, 2009
			Mr. Pascrell (for
			 himself, Mr. Platts,
			 Mr. Grijalva,
			 Mr. McGovern,
			 Mr. McDermott,
			 Mr. Delahunt,
			 Mr. Smith of New Jersey,
			 Mr. Hinchey,
			 Mr. Carney,
			 Mr. Kennedy,
			 Mr. Thompson of California,
			 Mr. George Miller of California,
			 Ms. Herseth Sandlin,
			 Mrs. Napolitano,
			 Ms. Berkley,
			 Ms. Bordallo,
			 Mr. Van Hollen,
			 Mr. Altmire,
			 Mr. Ross, Mr. Murtha, Mr.
			 Holt, Mr. LoBiondo,
			 Mr. Lamborn,
			 Ms. Ros-Lehtinen,
			 Ms. Edwards of Maryland,
			 Mr. Boswell,
			 Mr. Snyder,
			 Mr. Taylor,
			 Mr. Rogers of Alabama,
			 Ms. Sutton,
			 Mrs. Davis of California,
			 Mr. Cummings,
			 Mr. Sestak,
			 Ms. McCollum,
			 Mr. Nye, Mr. Markey of Massachusetts,
			 Mr. Brady of Pennsylvania,
			 Mr. Holden,
			 Mrs. McCarthy of New York,
			 Mr. Capuano,
			 Ms. Giffords,
			 Mrs. Christensen,
			 Mr. Walz, Mr. Spratt, Mr.
			 Hare, Mr. Michaud,
			 Mr. Gonzalez,
			 Mr. Brown of South Carolina,
			 Mr. Braley of Iowa,
			 Mr. Ryan of Ohio,
			 Mr. Rothman of New Jersey,
			 Mr. Sires,
			 Mr. Connolly of Virginia,
			 Mrs. Emerson, and
			 Mr. Lewis of Georgia) submitted the
			 following concurrent resolution; which was referred to the
			 Committee on Energy and
			 Commerce
		
		CONCURRENT RESOLUTION
		Expressing the need for enhanced public
		  awareness of traumatic brain injury and support for the designation of a
		  National Brain Injury Awareness Month.
	
	
		Whereas traumatic brain injury is a leading cause of death
			 and disability among children and young adults in the United States;
		Whereas at least 1.4 million Americans sustain a traumatic
			 brain injury each year;
		Whereas each year, more than 125,000 of such Americans
			 sustain permanent life-long disabilities from a traumatic brain injury,
			 resulting in a life-altering experience that can include the most serious
			 physical, cognitive, and emotional impairments;
		Whereas every 21 seconds, one person in the United States
			 sustains a traumatic brain injury;
		Whereas at least 3.17 million Americans currently live
			 with permanent disabilities resulting from a traumatic brain injury;
		Whereas concussions are serious injuries to the brain and
			 multiple concussions can lead to lifelong disability and death;
		Whereas most cases of traumatic brain injury are
			 preventable;
		Whereas traumatic brain injuries cost the Nation $60
			 billion annually;
		Whereas the lack of public awareness is so vast that
			 traumatic brain injury is known in the disability community as the Nation’s
			 silent epidemic;
		Whereas traumatic brain injury is the signature wound of
			 the global war on terrorism as a result of roadside bombs and blasts;
		Whereas the military personnel who have served in the
			 Armed Forces of the United States in such war and who return to the United
			 States with traumatic brain injuries will require additional Federal, State,
			 and local resources;
		Whereas the designation of a National Brain Injury
			 Awareness Month will work toward enhancing public awareness of traumatic brain
			 injury; and
		Whereas the Brain Injury Association of America has
			 recognized March as Brain Injury Awareness Month: Now, therefore, be it
		
	
		That Congress—
			(1)recognizes the
			 life-altering impact traumatic brain injury may have both on Americans living
			 with the resultant disabilities and on their families;
			(2)recognizes the need
			 for enhanced public awareness of traumatic brain injury;
			(3)supports the
			 designation of an appropriate month as National Brain Injury Awareness Month;
			 and
			(4)encourages the
			 President to issue a proclamation designating such a month.
			
